STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re GUY, Minors.                                                   September 17, 2015

                                                                     No. 324518
                                                                     Genesee Circuit Court
                                                                     Family Division
                                                                     LC No. 12-128565-NA


Before: RONAYNE KRAUSE, P.J., and GLEICHER and STEPHENS, JJ.

PER CURIAM.

       Respondent appeals as of right from the circuit court order terminating her parental rights
to minor children O.G. and J.G. under MCL 712A.19b(3)(c)(i), (c)(ii), (g), and (j). We affirm.

        To terminate parental rights, a court must find clear and convincing evidence that one or
more of the statutory criteria for termination have been met. In re Rood, 483 Mich 73, 101; 763
NW2d 587 (2009). This Court reviews a trial court’s finding that statutory grounds for
termination exist under the clearly erroneous standard. MCR 3.977(K); In re Trejo, 462 Mich
341, 356; 612 NW2d 407 (2000). “A finding of fact is clearly erroneous where the reviewing
court is left with a definite and firm conviction that a mistake has been made.” In re Terry, 240
Mich App 14, 22; 610 NW2d 563 (2000).

        The statutory grounds for termination set forth in MCL 712A.19b(3)(c)(i), (g), and (j)
were proven by clear and convincing evidence. MCL 712A.19b(3)(c)(i) permits termination
where the conditions of the adjudication continue to exist and there is no reasonable likelihood
that the conditions will be rectified within a reasonable time. MCL 712A.19b(3)(g) is
established if the evidence shows that the parent, without regard to intent, fails to provide proper
care or custody for the child, and there is no reasonable expectation that the parent will be able to
provide proper care and custody for the child within a reasonable time, considering the child’s
age. MCL 712A.19b(3)(j) provides for termination of parental rights where “[t]here is a
reasonable likelihood, based on the conduct or capacity of the child’s parent, that the child will
be harmed if he or she is returned to the home of the parent.”




                                                -1-
         With respect to respondent, the conditions of the adjudication were essentially unsuitable
housing, and respondent’s drug use.1 These conditions continued to exist at the time of the
termination hearing 32 months later. The record contained clear and convincing evidence that
respondent had failed to provide proper care and custody for the children throughout the
pendency of the case. Respondent began living at Odyssey House, a substance abuse treatment
facility, in December 2012. The children were returned to respondent’s care at Odyssey House
in August 2013. However, in October 2013, respondent left the Odyssey House with the
children without contacting the Department of Human Services (DHS) and a few days later the
children were removed from respondent’s care. After filing for parental termination in
November 2013, and at the termination hearing in February 2014, respondent claimed to be back
at the Odyssey House. The termination was held in abeyance and children returned to
respondent, but the court retained jurisdiction; however, respondent left the Odyssey House with
the children again in April and May of 2014. When respondent left Odyssey House in May 2014
without consulting DHS, a relative informed petitioner that respondent “was in a trailer high and
drunk with the children.” The children were found in a trailer in deplorable conditions not with
respondent, but instead with an unknown female. Once again, the children were removed from
respondent and placed in foster care. In addition, the caseworker testified that she feared that the
children would be physically neglected if returned to respondent’s care because respondent had
not shown an ability to care for the children financially, medically, or environmentally.

        The evidence that respondent was living in another recovery house at the time of the
permanent custody hearing showed that she remained unable to care for the children’s financial
and housing needs. Although at one point respondent achieved the highest level at Odyssey
House, respondent did not actually graduate from the program. Moreover, the evidence
established that respondent did not adequately benefit from the drug treatment she had been
receiving. After a court order requiring a drug screen because respondent refused to submit to
any, respondent tested positive for marijuana on September 20, 22, and 25 of 2014, which
occurred during the on-going permanent custody hearing and after having been in drug treatment
since at least December 2012. Although she explained that the positive drug screens in
September were the result of one incident of marijuana use, the positive results indicate that
respondent had not fully addressed her substance abuse. This evidence demonstrated that, in the
32 months the children were in care, respondent had not sufficiently benefited from the services
she received. Pursuant to MCL 712A.19b(3)(c)(i), the conditions of adjudication continued and
respondent would not be able to rectify the conditions in order to provide care and custody to the
children within a reasonable time. Regarding MCL 712A.19b(3)(j), respondent was unable to
provide proper care or custody for the children within a reasonable time given the children’s
young ages because respondent was unable to maintain stable housing at Odyssey House or on
her own in the past 32 months. Lastly under MCL 712A.19b(3)(g), there is a reasonable
likelihood the children would be harmed if returned to the respondent based on her positive drug
tests and her inability to provide a stable home for the children. On the basis of this evidence,



1
  The father of the children had his parental rights terminated in a previous proceeding and is not
a party in the current action.


                                                -2-
the trial court properly concluded MCL 712A.19b(3)(c)(i), (g), and (j) were established by clear
and convincing evidence.

        However, the court clearly erred in finding that the statutory ground for termination set
forth in MCL 712A.19b(3)(c)(ii) was proven by clear and convincing evidence. Neither
petitioner nor the trial court specified any “other conditions” that caused the children to come
within the court’s jurisdiction and had not been rectified. Nonetheless, the error in finding this
subsection established was harmless. This Court should affirm a termination order if it finds
clear and convincing evidence of any statutory ground, regardless whether the lower court erred
in finding sufficient evidence under other statutory grounds. In re Huisman, 230 Mich App 372,
384-385; 584 NW2d 349 (1998), overruled in part on other grounds, In re Trejo, 462 Mich at
352-353, n 10.

        Once a statutory ground for termination has been proven, the trial court must find by a
preponderance of the evidence that termination is in the child’s best interests before it can
terminate parental rights. In re Moss, 301 Mich App 76, 90; 836 NW2d 182 (2013); In re
Olive/Metts, 297 Mich App 35, 40; 823 NW2d 144 (2012). This Court reviews a trial court’s
best-interest determination for clear error. In re HRC, 286 Mich App 444, 459; 781 NW2d 105
(2009).

        The record supports the trial court’s finding that termination of respondent’s parental
rights was in the children’s best interests. Respondent had not complied with her treatment plan
and had not shown that she was able to care for the children. Thirty-two months after the court
took jurisdiction, respondent was still not able to provide a safe and stable home for the children.
The children were in and out of respondent’s care throughout the case, admittedly causing the
young children a great deal of trauma. Respondent did not have suitable housing and had
recently tested positive on drug screens. The children were thriving in their foster homes. While
there was evidence that respondent had a bond with the children, the evidence also established
that she was unable to provide the stability they needed. Thus, the trial court did not clearly err
in finding by a preponderance of the evidence that termination is in the child’s best interests.

       Affirmed.



                                                             /s/ Amy Ronayne Krause
                                                             /s/ Elizabeth L. Gleicher
                                                             /s/ Cynthia Diane Stephens




                                                -3-